DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 11/16/2020.
Claims 1-24 are presented for examination. Claims 4, 11 and 18 have been amended. Claims 22-24 have been cancelled.
Applicant’s amendments to the claims have overcome specification objections and claim objections previously set forth in the Non-Final Office Action mailed 6/15/2020.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Odulinski et al. (US Patent 10452440 B1 Odulinski) in view of Kurtzman et al. (US PGPUB 20180129537 A1, hereafter Kurtzman) and Nandakumar et al. (US PGPUB 20160378447 A1, hereafter Nandakumar).

Regarding to Claim 1, Odulinski discloses: a method comprising:
receiving a request to launch the application (see Tables 3, 4 at cols. 27-30 and lines 33-38 of col. 29; “the launch of a photo-editing application”); and
in response to receiving the request to launch the application:
in accordance with a determination that the one or more parameters [associated with the application] satisfy one or more criteria, releasing the resource in a memory; and in accordance with a determination that the one or more parameters [associated with the application] fail to satisfy the one or more criteria, keeping the resource in the memory (see Table 4, at cols. 29-30; “Optimization Trigger Launch of a photo-editing application such as ADOBE PHOTOSHOP. Optimizations Applied Upon Optimization Trigger 1. Stop non-non-essential processor-intensive operating system service and/or applications not relevant to such photo-editing application in the memory can be released in order to free the occupied memory. Such OS services and applications to be stopped/closed meet or satisfy criteria of “non-essential processor-intensive” and “not relevant to”).

Odulinski does not disclose: tracking one or more parameters associated with an application indicative of past usage of the application within a time period and of past usage of a resource by the application within the time period; and
the one or more parameters used to determine releasing the resource or keeping the resource is the one or more parameters associated with an application.

However, Kurtzman discloses: tracking one or more parameters associated with an application indicative of past usage of the application within a time period and past usage of other applications within the time period (see [0004], [0040] and [0048]; “the soft memory targets can be statically predetermined based on historical data regarding the amount of memory actually used by a representative range of applications in a given state or of a particular type” and “the processor increases the termination score of the application. For example, an application may exceed a soft memory target for a period of time in order to execute a memory-intensive process”);
launching that application will cause the total memory usage to exceed that threshold amount, then the system can compare the termination score of the yet-to-be-launched application, and see if yet-to-be-launched application is more important than a currently running application, and if so, the system can perform one or more terminations of currently running applications”, emphasis added. Comparing the termination score of the yet-to-be launched application and the termination scores of the currently running applications, if the result of comparing indicates the yet-to-be launched application is more important than the currently running applications, i.e., the one or more parameters associated with the yet-to-be launched application satisfy one or more criteria, releasing one or more currently running applications to free up memory resource for launch the yet-to-be launched application).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the optimization process of a software program launch from Odulinski by including optimization process of a software program launch via determining launching the software program to be launched would cause memory usage to greater than certain threshold and the software program to be launched is more important than currently running application before terminating currently running application from Kurtzman, since it would provide a method of avoiding terminating running applications in a unnecessary situation (i.e., there is not necessary to terminate running application since there is many free 

Furthermore, Nandakumar discloses: tracking one or more parameters associated with an application indicative of past usage of a resource by the application within the time period (see [0023], [0054],  [0056]-[0057]; “The application code 16 issues an API call to request services from the operating system 32”, “tracing operational flows, and/or identifying application interfaces that an email application, such as Microsoft Outlook, does not use a camera, but will need access to other resources that include: Contacts library, Internet, microphone, speaker, copy & paste functions, file “Open In” function, and an external interface to accessories”, “Features that are used by at least the threshold number of the operational flows” and “features used by less than the threshold number of the operational flows”, emphasis added. Also see [0026]); 
in accordance with a determination that the one or more parameters associated with the application satisfy one or more criteria, determining the resource is core feature of the application (see [0057]; “Features that are used by at least the threshold number of the operational flows can be deemed core features to the operation of the application”); and 
in accordance with a determination with a determination that the one or more parameters associated with the application fail to satisfy the one or more criteria, determining the resource is not core feature of the application (see [0057]; “features used by less than the threshold number of the operational flows can be deemed non-core features”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the terminating non-essential operating system 

Thereby, the combination of Odulinsk, Kurtzman and Nandakumar discloses: a method comprising:  
tracking one or more parameters associated with an application indicative of past usage of the application within a time period and of past usage of a resource by the application within the time period (see [0040] and [0052] from Kurtzman; “the soft memory targets can be statically predetermined based on historical data regarding the amount of memory actually used by a representative range of applications in a given state or of a particular type”. Also see [0054], [0056]-[0057] from Nandakumar; “Features that are used by at least the threshold number of the operational flows” and “features used by less than the threshold number of the operational flows”, emphasis added. Tracking the past usage of an application and past usage of features/resources by such application);
receiving a request to launch the application (see Tables 3, 4 at cols. 27-30 and lines 33-38 of col. 29 from Odulinsk; “the launch of a photo-editing application”); and
in response to receiving the request to launch the application:
in accordance with a determination that the one or more parameters associated with the application satisfy one or more criteria, releasing the resource in a memory (see Table 4 at cols. 29-30 from Odulinsk, [0052] from Kurtzman and [0057] from Nandakumar. In response launching such application would cause total memory usage would be greater than certain threshold via releasing the non-essential or non-relevant features/resources used by the photo-editing application to free an amount of memory occupied by such non-essential or non-relevant features/resources); and
in accordance with a determination that the one or more parameters associated with the application fail to satisfy the one or more criteria, keeping the resource in the memory (see Table 4 at cols. 29-30 from Odulinsk, [0052] from Kurtzman and [0057] from Nandakumar. In response to the launch of the photo-editing application, the features/resources that are essential/core or relevant to the photo-editing application will be kept on the memory OR there is no resource to be released when launching of the application would not cause the total memory usage would be greater than certain threshold).

Regarding to Claim 8, Claim 8 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 15, Claim 15 is product system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Odulinski et al. (US Patent 10452440 B1 Odulinski) in view of Kurtzman et al. (US PGPUB 20180129537 A1, hereafter Kurtzman) and Nandakumar et al. (US PGPUB 20160378447 A1, hereafter Nandakumar) and further in view of Jensen (US PGPUB 20080155386 A1).

Regarding to Claim 2, the rejection of Claim 1 is incorporated, the combination of Odulinsk, Kurtzman and Nandakumar does not discloses: wherein the one or more parameters comprise a parameter indicative of one or more sessions of the application within the time period, and wherein the one or more criteria include a criterion that is satisfied when at least a threshold number of sessions of the application occurred within the time period.
However, Jense discloses: wherein one or more parameters comprise a parameter indicative of one or more sessions of the application within the time period, and wherein the application is identified as important application when  at least a threshold number of sessions of the application occurred within the time period (see [0054] and [0091]; “The frequency of usage may be represented by keeping a list of each and every time the object is used (either for the life of the object, within a running period, e.g., within the last 60 days” and “a critical service object may be a service object meeting at least one of the criteria selected from the group consisting of: (a) a usage level exceeding a predetermined usage frequency threshold”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify determination of whether the application to be launched is more important than another running applications from the combination of Odulinsk, Kurtzman and Nandakumar by including a method of defining an important application or service based on the usage sessions of the application/service is higher than certain threshold number from Jense, since it is understood that an application/service runs more times is more likely to be a more important application/service.
Thereby, the combination of Odulinsk, Kurtzman, Nandakumar and Jense discloses:  wherein the one or more parameters comprise a parameter indicative of one or more sessions of if yet-to-be-launched application is more important than a currently running application, and if so, the system can perform one or more terminations of currently running applications”, “The frequency of usage may be represented by keeping a list of each and every time the object is used (either for the life of the object, within a running period, e.g., within the last 60 days” and “a critical service object may be a service object meeting at least one of the criteria selected from the group consisting of: (a) a usage level exceeding a predetermined usage frequency threshold”, emphasis added. At the combination system, the application to be launched is more important than a running application can be determined by whether such application to be launched is classified as important/critical application that number of sessions of such application to be launched is higher than a threshold number but the running application is classified as number of sessions is lower than the threshold number).

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further Claim 9 is a system claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further Claim 16 is a product system claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Odulinski et al. (US Patent 10452440 B1 Odulinski) in view of Kurtzman et al. (US PGPUB 20180129537 A1, hereafter Kurtzman) and Nandakumar et al. (US PGPUB 20160378447 A1, hereafter Nandakumar) and further in view of Kitaajima et al. (US PGPUB 20180024905 A1, hereafter Kitajima).

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of Odulinsk, Kurtzman and Nandakumar does not discloses: wherein the one or more parameters comprise a parameter indicative of an average session duration of the application within the time period, and wherein the one or more criteria include a criterion that is satisfied when the average session duration of the application within the time period is greater than a threshold.
However, Kitajima discloses: wherein the one or more parameters comprise a parameter indicative of an average session duration of the application within the time period, and wherein the application is identified as important application when the average session duration of the application within the time period is greater than a threshold (see [0117]-[0120]; “where multiple bottleneck candidates are present by extracting an average processing time greater than or equal to a predetermined threshold”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify determination of whether the application to be launched is more important than another running applications from the combination of Odulinsk, Kurtzman and Nandakumar by including a method of defining an important application or service based on its average execution time is longer than a threshold value from Kitajima, since 
Thereby, the combination of Odulinsk, Kurtzman, Nandakumar and Kitajima discloses: wherein the one or more parameters comprise a parameter indicative of an average session duration of the application within the time period, and wherein the one or more criteria include a criterion that is satisfied when the average session duration of the application within the time period is greater than a threshold (see [0052] from Kurtzman, [0117]-[0120] from Kitajima; “see if yet-to-be-launched application is more important than a currently running application, and if so, the system can perform one or more terminations of currently running applications” and “where multiple bottleneck candidates are present by extracting an average processing time greater than or equal to a predetermined threshold”, emphasis added. At the combination system, the application to be launched is more important than a running application can be determined by whether such application to be launched has longer average processing time than a threshold value).

Regarding to Claim 10, the rejection of Claim 8 is incorporated and further Claim 10 is a system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 17, the rejection of Claim 15 is incorporated and further Claim 17 is a product system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Odulinski et al. (US Patent 10452440 B1 Odulinski) in view of Kurtzman et al. (US PGPUB 20180129537 A1, hereafter Kurtzman) and Nandakumar et al. (US PGPUB 20160378447 A1, hereafter Nandakumar) and further in view of Norrbom (US PGPUB 20180341336 A1).

Regarding to Claim 4, the rejection of Claim 1 is incorporated, the combination of Odulinsk, Kurtzman and Nandakumar does not discloses: wherein the one or more parameters comprise a parameter indicative of a percentage of use of the resource during each session of the application within the time period, and wherein the one or more criteria include a criterion that is satisfied when the percentage of usage of the resource during each session of the application within the time period is less than a threshold.
However, Norrbom discloses: wherein the one or more parameter indicative of a percentage of use of the resource during each session of the application within the time period, and wherein the one or more criteria include a criterion that is satisfied when the percentage of usage of the resource during each session of the application within the timer period is less than a threshold (see [0020]; “usage statistic of the user such as a ratio of the user's use of a keyboard shortcut vs. a secondary input device 20 to input a particular input function 42. When a sufficiently high ratio of use of the keyboard shortcut has been achieved for a particular input function by the user, the normal mode may be enacted for that input function. Further, if the user's usage of a particular keyboard input 44 for a keyboard shortcut falls below a minimum threshold usage, the application program 40 may be configured to return from the normal mode to the tutorial mode 62”. Also see [0016] for the normal mode and tutorial mode of the input service are different services/resources to perform during user using the application program 40. When ratio of usage of particular keyboard input 44 within the application session less than a threshold value, the normal mode of the input service is terminated/stopped). 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify determining an OS service/resource is core feature/function for a software application by comparing number of usage of such OS service/resource to a threshold value from the combination of Odulinsk, Kurtzman and Nandakumar by including a method of comparing ratio of usage of a service/resource within usage of application session by a threshold value to determine which service/resource should be maintained or terminated for the application from Norrbom, since a usage ratio value of a service/feature within the application session provides a more direct sense about important degree/level of the service/feature for the application in view of mathematics.

Regarding to Claim 11, the rejection of Claim 8 is incorporated and further Claim 11 is a system claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 18, the rejection of Claim 15 is incorporated and further Claim 18 is a product system claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Odulinski et al. (US Patent 10452440 B1 Odulinski) in view of Kurtzman et al. (US PGPUB 20180129537 A1, hereafter Kurtzman), Nandakumar et al. (US PGPUB 20160378447 A1, .

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further the combination of Odulinsk, Kurtzman, Nandakumar and Norrbom discloses: wherein the parameter indicative of the percentage of usage of the resource during each session of the application within the time period is calculated by dividing usage of display of a keyboard within the time period by the usage of each session of the application with the time period (see [0020] from Norrborm; “usage statistic of the user such as a ratio of the user's use of a keyboard shortcut vs. a secondary input device 20 to input a particular input function 42”. From mathematical point of view, it is understood such “a ratio of the user's use of a keyboard shortcut” is dividing usage of the keyboard being displayed by the usage of the application session).
The combination of Odulinsk, Kurtzman, Nandakumar and Norrbom does not disclose: such percentage of usage is percentage of duration usage, i.e., such percentage of usage is calculated by dividing a duration of display of a keyboard within the time period by the duration of each session of the application (Note: “a ratio of the user's use of a keyboard shortcut” from [0020] of Norrborm can be a percentage of usage in term of number of times instead of in term of time duration as the claim requires).
However, Madhani discloses: percentage of input service usage can be percentage of time a user spends on input service (see [0023]; “tracks the percentage of time a user spends on desktop keyboard/cellular telephone keypad of the communication device”).

Thereby, the combination of Odulinsk, Kurtzman, Nandakumar, Norrbom and Madhani discloses: wherein the parameter indicative of the percentage of usage of the resource during each session of the application within the time period is calculated by dividing a duration of display of a keyboard within the time period by the duration of each session of the application with the time period (see [0020] from Norrborm and [0023] from Madhani; “usage statistic of the user such as a ratio of the user's use of a keyboard shortcut vs. a secondary input device 20 to input a particular input function 42” and “tracks the percentage of time a user spends on desktop keyboard/cellular telephone keypad of the communication device”. From mathematical point of view, when the combination system utilizes ratio/percentage of keyboard shortcut in terms of time duration, it is understood such “a ratio of the user's use of a keyboard shortcut” is calculated by dividing duration of the keyboard being displayed by the duration of the application session).

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further Claim 12 is a system claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 19, the rejection of Claim 18 is incorporated and further Claim 19 is a product system claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Claims 6, 13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Odulinski et al. (US Patent 10452440 B1 Odulinski) in view of Kurtzman et al. (US PGPUB 20180129537 A1, hereafter Kurtzman) and Nandakumar et al. (US PGPUB 20160378447 A1, hereafter Nandakumar) and further in view of Temple (US PGPUB 20160132119 A1).

Regarding to Claim 6, the rejection of Claim 1 is incorporated, the combination of Odulinsk, Kurtzman and Nandakumar does not discloses: wherein the resource comprises a machine learning model for a keyboard service.
However, Temple discloses: a machine learning model for a keyboard service is one of well-known and understood operating system services or applications running on a computing system (see [0360]).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the features/services provided by operating system of the computing device from the combination of Odulinsk, Kurtzman and Nandakumar by including autocorrect or word prediction of a keyboard provided by operating system from 
Thereby, the combination of Odulinsk, Kurtzman, Nandakumar and Temple discloses: wherein the resource comprises a machine learning model for a keyboard service (see lines 57-60 of col. 5 from Odulinsk, [0132] and [0360] from Temple).

Regarding to Claim 13, the rejection of Claim 8 is incorporated and further Claim 13 is a system claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 20, the rejection of Claim 15 is incorporated and further Claim 20 is a product system claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 22, the rejection of Claim 15 is incorporated and further Claim 22 is rejected for the same reason forth in the rejection of Claim 6 above (note: it is well-known and understood to one with ordinary skill in the art that a machine learning model for a keyboard service is a module utilized by a system service provided by an operating system to be loaded in a memory and consumes an amount of the memory).

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Odulinski et al. (US Patent 10452440 B1 Odulinski) in view of Kurtzman et al. (US PGPUB 20180129537 A1, hereafter Kurtzman) and Nandakumar et al. (US PGPUB 20160378447 A1, hereafter Nandakumar) and further in view of Ji (US PGPUB 20150074106 A1).

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Odulinsk, Kurtzman and Nandakumar discloses: wherein the one or more parameters associated with the application are tracked for user of an electronic device (see [0044] from Kurtzman; “historical data can be collected locally on a specific device, and can include a user's specific usage of the device. For example, a foreground app may receive a high soft memory target while showing a user interface (UI), whereas a background task without any UI display may receive a lower soft memory target”).
The combination of Odulinsk, Kurtzman and Nandakumar does not disclose: the parameters are tracked separately for each user of the electronic device.
However, Ji discloses: a monitoring/tracking mechanism comprising one or more parameters associated with the application are tracked separately for each user of an electronic device (see [0081]; “the operation of the application programs used by the user may be monitored when the user logs in” and “different users may be distinguished from each other according to the log-in information, and be monitored and calculated respectively even if there are different users using the same terminal device”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the monitoring/tracking application usage information from the combination of Odulinsk, Kurtzman and Nandakumar by including 
Thereby, the combination of Odulinsk, Kurtzman, Nandakumar and Ji discloses: wherein the one or more parameters associated with the application are tracked separately for each user of an electronic device (see [0081] from Ji; “the operation of the application programs used by the user may be monitored when the user logs in” and “different users may be distinguished from each other according to the log-in information, and be monitored and calculated respectively even if there are different users using the same terminal device”).

Regarding to Claim 14, the rejection of Claim 8 is incorporated and further Claim 14 is a system claim corresponds to method Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 21, the rejection of Claim 15 is incorporated and further Claim 21 is a product system claim corresponds to method Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Odulinski et al. (US Patent 10452440 B1 Odulinski) in view of Kurtzman et al. (US PGPUB 20180129537 A1, hereafter Kurtzman) and Nandakumar et al. (US PGPUB 20160378447 A1, hereafter Nandakumar) and further in view of Mark et al. (US PGPUB 20140143791 A1).

Regarding to Claim 24, the rejection of Claim 15 is incorporated, the combination of Odulinsk, Kurtzman and Nandakumar does not disclose:
tracking one or more second parameters associated with the application indicative of past usage of the application within a second time period and of past usage of the resource by the application within the second time period;
receiving a second request to launch the application; and 
in response to receiving the second request to launch the application;
in accordance with a determination that the one or more second parameters associated with the application satisfy the one or more criteria, releasing the resource in the memory; and
in accordance with a determination that the one or more second parameters associated with the application does not satisfy the one or more criteria, keeping the resource in the memory.

However, Mark discloses: tracking one or more second parameters associated with the application indicative of past usage of the application within a second time period and of past usage of the resource by the application within the second time period (see Figs. 4-5 and [0039]-[0041]; “a count of a number of occurrences of each application being subsequently launched is maintained. During the data collection, when a current application is launched, a determination is made about which prior application was launched immediately before the current application, and then the prior application is referenced in the left column of the event table, and a counter is then incremented for the current application in the right column”. For different periods/windows 
receiving a second request to launch the application (see [0029]-[0032]; “if the user launches application A, and the computing device 100 is low in memory, the low-memory-killer 110 might need to kill some applications in the background 112 in order to free up memory”); and 
in response to receiving the second request to launch the application; in accordance with a determination that the one or more second parameters associated with the application satisfy the one or more criteria, releasing the resource in the memory; and in accordance with a determination that the one or more second parameters associated with the application does not satisfy the one or more criteria, keeping the resource in the memory (see [0029]-[0032] and [0039]; “would utilize data indicating applications B and C are often used after application A. So, when application A starts to launch, the behavior prediction component 102 in connection with the activity manager 106, would reduce the oom_adj values of applications B and C to make them less likely to be killed” and “when application A launches, and the system needs more memory, the low memory killer 110 will kill applications D and E because they have the largest oom_adj values”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the terminations mechanism of some running applications/services when launching an application from the combination of Odulinsk, Kurtzman and Nandakumar by including recording the interaction usages among applications between at different/various periods of time to modify termination parameters for each of the .

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filled 11/16/2020, with respect to rejections of Claims 1-21 under 35 U.S.C. 103 have been full considered but they are not persuasive.

Applicant’s arguments at pages 12-16 are summarized as the following:
For the independent claims 1, 8 and 15, the references Odulinski, Kurtzman and Nandakumar, either alone or in combination, fail to disclose limitation “tracking one or more parameters associated with an application indicative of past usage of the application within a time period and of past usage of a resource by the application within the time period” from each of the independent claims 1, 8 and 15. For reference Odulinski, “[t]he Office Action admits Odulinski fails to disclose” the limitation above (see 2nd paragraph of page 13 from the Remarks). For reference Kurtzman, “the overall system memory and the termination scores of currently running applications” from Kurtzman “would not be considered parameters associate with the ‘yet-to-be-launched application’ that are indicative of past usage of the application within a time period and of past usage of a resource by the application within the time period” (see last paragraph of page 13 from the Remarks). In addition for reference Kurtzman, “[t]he ‘yet-to-be launch application’ has a static termination score that is not adjusted at the time of launch like currently running applications based on past usage of the application or of a resource by the application within a time period (because its run-time memory usage cannot yet be compared with the soft target)” (see 1st paragraph of page 14 from the Remarks). For reference Nandakumar, a determination of “whether to include a component into a wrapper logic of the modified application code is performed during the installation process of the application code, and thus prior to any use of the application”. In addition, “the decompiled application is static, the result of determination will always be the same (not tracking past usage)”. Thereby, “[T]he static analysis of decompiled application code-run once during the installation process of the application code-is not equivalent to one or more parameters indicative of past usage of the application within the time period” (see 1st paragraph of page 15 from page 15 from the Remarks).
For the dependent claims 2-7, 9-14 and 16-21, the rejections of Claims 2-7, 9-14 and 16-21 are not proper due to similar reason set forth above at the arguments of independent Claims 1, 8 and 15 since Claims 2-7, 9-14 and 16-21 each depend from either Claim 1, 8 or 15

The examiner respectively disagrees.
Based on Applicant’s several arguments listed above, Applicant considered/interpreted the limitation having issue requires the claimed parameters are dynamic type of usage parameters instead of static type. However, none of the related claim language from current version of independent claims would require or imply it has/must to be dynamic or it has/must to be static, i.e., it can be either dynamic or static. The current claim language either dynamic, i.e., changeable, or static, i.e., fixed, at a time period based on certain particular embodiments or situations. Thereby, Applicant argued about some certain features are not recited in the rejected claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claimed “parameters” are dynamic usage parameters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Even to consider the claimed parameter(s) as dynamic usage parameter(s), Applicant’s arguments/analysis on the references are incorrect. Such as for reference Kurtzman, examiner only states reference Kurtzman disclose a concept of tracking parameter indicating past usage of the application within a time period and parameter indicating past usage of other application instead of the parameter(s) indicating past usage of the application and past usage of a resource by the application within the time period as Applicant stated at the arguments. For reference Kurtzman, the system/method compares termination score of the yet-to-be-launched application to the termination scores of the currently running applications to determine whether this yet-to-be-launched application is more important than a currently the interaction information between two applications to show importance of one of the applications. Reference Nandakumar is cited for curing such missing concept. [0057] from Nandakumar discusses a concept of one feature, i.e., application/service, is determined as core feature, i.e., importance feature, when such feature is used by at least threshold number of operational flows of another application, or this feature is determined as non-core feature when such feature is not used by threshold number of operational flows of the another application, i.e., such feature is not an important feature to the another application. Thereby, combining concept of a feature is a core/important feature to an application or not can be determined by the past usage of such feature by the application from Nandakumar and concept of using termination scores as parameters indicating important levels of currently running applications and yet-to-be-launched application to determine how to handle lacking of memory resource when there is an application is to be launched from Kurtzman into the system of the Odulinski that discusses releasing or keep some services/applications when there is an application is to be launched, the combination of Odulinski, Kurtzman and Nandakumar would discuss feature of “tracking one or more paramters associated with an application indicative of past usage of the application within a time period and of past usage of a resource by the application with the time period” as required by Claims 1, 8 and 15.

For Applicant’s argument about the termination scores from Kurtzman is improper to be interpreted as claimed parameters, Applicant admitted that Kurtzman does teach changing termination score at page 13 of the Remarks; but later Applicant stated Kurtzman teach termination score is static at page 14 of the Remarks. Furthermore, Applicant stated that “because its run-time memory usage cannot yet be compared with the soft target”, and thus the termination score of the yet-to-be-launched application is static. Examiner did not understand such logic since the termination score of the yet-to-be-launched application can be increased/changed during its past usages or previous sessions instead of after its current/future/yet-to-be-launched usage/session.

The response to applicant’s argument regarding to Claims 2-7, 9-14 and 16-21 are same set forth for the Claims 1, 8 and 15 above. Claims 2-7, 9-14 and 16-21 are rejected due to dependency and the same reasons as set forth on the 103 rejection section.
Therefore, Claims 1-25 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stanley-Marbell et al. (US PGPUB 20140366041 A1) discloses: utilizing data tracked within a threshold of time prior to a current time to predict what application is likely to be launched at current time (see Fig. 7, [0119]-[0125]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196


/CHARLES M SWIFT/Primary Examiner, Art Unit 2196